Title: To Benjamin Franklin from Richard Bache, 18 September 1779
From: Bache, Richard
To: Franklin, Benjamin


Dear & Hond: sir
Philadelphia Sepr. 18, 1779.
I have yours of 2d. June via Boston— I have also since received a few Lines from you of 10th. Jany., covering Letters for some French Gentlemen in our Army, which I have forwarded to them— I am glad to find you got mine of the 22d. October last, as I am now certain you have received the loan Office bills for Interest of your Money— You do not mention the receipt of them, but I suppose it was thro’ the multiplicity of your business that you forgot it.
I now send you first Bills of four sets for another years Interest, amounting to 486 Dollars, which I wish safe to your hands; these Bills now sell here Sixteen for one. I have sold some that I received for Interest of my Brother’s Money, at that rate, which in nominal value is almost equal to the original sum deposited in the Loan Office—
I find I was not so particular in my Letter of 22 Octr. last respecting the Types sold to the State of Virginia as I had been in some of my preceding Letters, but I now beg leave to mention to you, as I still find myself at a loss how to make out the account, that the state of Virginia took all the Types, except the Six cases of Types which the Congress have, all the Letters, flowers, cases, Iron chasis &c. &c.— The Mahogany Presses, they did not take, they fell into worse hands; for one Robinson a Printer, when the Enemy were here and who now lives in Newyork, got some intelligence of them, & procured an order from one of the General Officers to take them, & convert them to his own use— When the Types were delivered to the State of Virginia, I concluded you had an account of their weight & cost, I therefore did not weigh them, nor did I know the different sorts they consisted of; and as they were sold & delivered but a short time before the Enemy came here, I was glad to get them off my hands, without being so particular in the delivery, as otherwise I should have been, seeing that it was impossible for me to have them sent out of Town to a place of Safety— Being totally ignorant of the weight it is impossible for me to make out the account as you direct— I could wish therefore, that you would put down what you think is the Stirling cost of the whole or as near it as you can come; I see no other way now of setling it, and the State of Virginia have left it to yourself to fix the price— The weight of the Six Cases taken by Congress I cannot now come at, as undoubtedly many are lost and broken, you will therefore be pleased to mention what you think the value of them may be.
I am obliged to you for your recommendation to the Merchants of France as a Correspondent; my last Letters will inform you, that I have formed a Connection with Mr. Shee, & established a house for the purpose of doing Commission business— I now send you a number of our circular Letters, with a request that you will disperse them, & return me a list of the Merchants you send them to— Our exports for Flour & other Staples will, I believe, soon take place, and as Congress have come to a Resolution, to emit no more than a certain sum & pledged their Faith to the United States that it shall be so, I trust our Money will appreciate by just degrees— As the prices of imported Articles bear a proportion with the Exports, & leave a considerable profit, I can’t see that the Adventurer can be affected by the depreciation, and tho’ he may not understand the depreciation, if he finds a profit accrue from the Voyage, equivalent to the risque, his purpose is answered— If from the experiments the Merchants of France have made, they have had reason to judge unfavorably of their American connections, and some of them have been induced to think they have been cheated, I am sorry for it—We wish for an opportunity of evincing to them, that such connections may be formed with this Country in the trading line, as will well answer the Adventurer’s purpose, and reflect honor on the Trade & Connection—
You make me happy by telling me that you have had a great deal of pleasure in Ben, as well as by the character you give me of him— I am confident you sending him to Geneva is meant for his benefit, therefore I feel perfectly satisfied with the measure, tho’ he is removed at such a distance from under your immediate Eye— His Mama & I have wrote to him by this opportunity— We shall be glad to see the Letters he writes you, as his correspondence with you will be more frequent probably than with us— We wish you may have leisure to go and see him, the Journey may conduce to your health, & prolong a Life that we affectionately respect & love—
Among the many Memoirs you have sent me, I find there is an Inquiry after Colonel Fleury you may acquaint his Friends that he is in good health & that he has gained immortal honor this summer, at the attack on Stoney point up the North River; being acquainted with him, I will endeavour to prevail on him to write to his friends, but he possesses so much military Genius, that he cannot pay attention to any thing but the Art of War— We are sensibly affected at the speedy departure of Mr. Gerard; he has gained the affections of the people in this place most exceedingly— He has been remarkably civil to your Daughter Sally and myself, and we are both much attached to him— We have often wished to have had it in our power, to make suitable returns, not only from pride, but from the real affection we bear him, & the pleasure it would have given us to have paid every attention to his merit; but as circumstances would not admit of it, he must take the will for the deed— He is kind enough to take charge of our packets— In the box which contains the Squirrel Skins, you will find the late Philadelphia papers, those that have come in since the Box was packt up, I send herewith; also a few more Skins which Mrs. Duffield & Miss Sally brought to Town this day— They beg to be remembered to you affectionately.
Not knowing what port Mr. Gerard may put into, I send to your care a Letter for Jonathan Williams, which I beg of you to forward to him— Sally and the Children join me in Love & Duty— I am ever Dear Sir Your affectionate Son
Rich. Bache
Dr. Franklin
